                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION


EDMOND ZAGORSKI,                              )
    Plaintiff,                                )     No. 3:18-cv-01035
                                              )
v.                                            )     DEATH PENALTY CASE
                                              )     EXECUTION DATE:
BILL HASLAM, et al.                           )     NOVEMBER 1, 2018 7:00 PM
     Defendants                               )




   RESPONSE IN OPPOSITION TO MOTION TO DISMISS; REQUEST FOR
   PERMANENT INJUNCTION; AND REQUEST FOR ORDER DIRECTING
 DEFENDANTS’ TO PRODUCE DOCUMENTS REGARDING THE TENNESSEE
                  ELECTROCUTION PROTOCOL


       Defendants, through the Tennessee Attorney General’s Office, suggest that

there is no longer a case or controversy because Defendant Mays has sent a non-

binding letter indicating that the Tennessee Department of Correction will carry

out Zagorski’s execution on November 1, 2018 by electrocution. Defendants request

that this Court dismiss the case as moot, which would have the effect of dissolving

the preliminary injunction currently in place. Zagorski opposes the motion. Instead,

this Court should make its injunction permanent given Defendants’ apparent

concession. Further, given the inconsistent positions taken by Defendants in this

Court and in public statements, the Court should order Defendants to produce to

this Court and Plaintiff current data regarding (1) any and all testing/evaluation

performed on the equipment used to carry out an execution by electrocution in

Tennessee since January 1, 2017 and (2) any and all records of training of personnel



     Case 3:18-cv-01035 Document 14 Filed 10/23/18 Page 1 of 6 PageID #: 446
responsible for carrying out an execution by electrocution in the State of Tennessee.

In support of his position, Zagorski states the following:

1.     On October 10, 2018, Defendants told this Court, “Plaintiff has no [sic] ‘an

absolute right’ under Tennessee law to choose electrocution as his method of

execution.” D.E. 8 at 2, PageID # 378 (Resp. Opp. TRO/PI). Defendants also took

the position that “the right to elect a method of execution necessarily exists within

the confines of and under the limitations of the applicable execution protocol.” Id.

2.     Further, Defendants represented to this Court that an execution by

electrocution on October 11, 2018, was “impracticable and unworkable under the

Department’s protocol.” Id. at 3, PageID # 379.

3.     On October 15, 2018, Defendants Parker and Mays, through their in-house

counsel, provided a tardy response to a pending request under the Tennessee Public

Records Act, which revealed that Department of Corrections’ officials engaged in an

electrocution practice session on September 27, 2018. Exhibit 1.

4.     Also on October 15, 2018, it was reported publicly that the Department of

Correction tested the electric chair on October 10, 2018 – the same day that

Defendants represented that Zagorski’s request was “unworkable.”

https://www.wate.com/news/tennessee/state-prepares-electric-chair-execution-date-

unconfirmed/1525153016 (last checked October 23, 2018).

5.     On October 16, 2018, counsel for Zagorski requested that Defendants produce

by noon on October 19, 2018, “copies of any and all reports of tests performed on

Tennessee’s electric chair within the last 6 months” and “records of any and all



                                           2

     Case 3:18-cv-01035 Document 14 Filed 10/23/18 Page 2 of 6 PageID #: 447
training/practice sessions of the Tennessee electrocution protocol conducted in the

past six months.” Exhibit 2, email to Jennifer Smith and Scott Sutherland.

6.      On October 17, 2018, Janet Kleinfelter, a Deputy Attorney General, sent a

letter through the United States mail to counsel for Zagorski purporting to interpret

Zagorski’s email request of Defendants in this action as a request under the

Tennessee Public Records Act and denying said request because the Tennessee

Attorney General is “not the custodian of records.” Exhibit 3, Kleinfelter letter. 1

7.      On October 18, 2018, Defendant Haslam told reporters that Defendant

Parker told Haslam on October 11, 2018, that the Department of Correction was

ready to carry out an electrocution on October 11, 2018.

https://www.tennessean.com/story/news/politics/2018/10/18/tennessee-gov-bill-

haslam-zagorski-reprieve-ensure-state-prepared-electric-chair/1683720002/ (last

checked October 23, 2018). Defendant Haslam’s public statement is plainly

inconsistent with what his counsel with the Attorney General’s Office represented

to this Court on October 10, 2018.

8.      Given the shifting positions of Defendants in this case, Zagorski has no

assurance that the Department will honor the representations of Defendant Mays

in his non-binding letter of October 22, 2018.




1Undersigned counsel can represent to the Court that periodic requests for public records regarding
execution procedures are made to Defendants Parker and Mays. Those requests are handled by Parker
and Mays’ in-house counsel, Debbie Inglis and Kelly Young. The requests are routinely tardy under
the Act, and despite requests for current records, Inglis and Young use the date of the letter requesting
such public records as a cut-off date for the records they produce. That is, if the letter is dated January
1st, the Department arbitrarily only produces records up to January 1st, even if the records are not
provided until January 30th. Hence, the information provided is routinely 30 days or more out of date.

                                                    3

     Case 3:18-cv-01035 Document 14 Filed 10/23/18 Page 3 of 6 PageID #: 448
9.      Zagorski’s concerns are well founded. Public records received after the

execution of Billy Ray Irick reveal that the Department misled the Davidson County

Chancery Court about (1) the condition of the drugs that would be used to execute

Irick (Defendants Parker, Mays, and their in-house counsel said the midazolam

would be provided in a refrigerated state. Instead it was frozen. Midazolam should

not be frozen), and (2) the presence of back-up chemicals to be used as a safeguard

during the execution (there were none).

10.     The only way that Zagorski can be assured that the Department will not

renege on its current position is through the issuance of a permanent injunction

from this Court.

11.     Further, Zagorski has current, legitimate concerns about the condition of the

Tennessee electric chair. The Court should direct Defendants to immediately

produce (1) any and all testing/evaluation performed on the equipment used to carry

out an execution by electrocution in Tennessee since January 1, 2017 and (2) any

and all records of training of personnel responsible for carrying out an execution by

electrocution in the state of Tennessee.

12.     Defendants’ suggestion that Zagorski has waived his right to challenge the

electrocution protocol is not legally sound, and their reliance on Stewart v. Lagrand,

526 U.S. 115 (1999), inapt. Lagrand presumes the presence of a constitutional

method of execution that an inmate knowingly and willfully bypasses in favor of a

different form of execution. Lagrand, a per curiam decision entered on the eve of an




                                           4

      Case 3:18-cv-01035 Document 14 Filed 10/23/18 Page 4 of 6 PageID #: 449
execution without briefing and argument, is premised on Johnson v. Zerbst, 304

U.S. 458 (1938). In Zerbst, the Court held:

        It has been pointed out that courts indulge every reasonable
        presumption against waiver of fundamental constitutional rights and
        that we do not presume acquiescence in the loss of fundamental rights.
        A waiver is ordinarily an intentional relinquishment or abandonment
        of a known right or privilege. The determination of whether there has
        been an intelligent waiver of right to counsel must depend, in each
        case, upon the particular facts and circumstances surrounding that
        case, including the background, experience, and conduct of the accused.

Id. at 464 (internal quotation marks and citations omitted).

13.     Unlike Lagrand, Zagorski is faced with execution by two unconstitutional

methods of execution. Such a coerced decision cannot form the basis of valid waiver.

                                   CONCLUSION

        Wherefore, Defendants’ motion should be denied. This Court’s preliminary

injunction should be made permanent. Further, the Court should order Defendants

to produce (1) any and all testing/evaluation performed on the equipment used to

carry out an execution by electrocution in Tennessee since January 1, 2017 and (2)

any and all records of training of personnel responsible for carrying out an

execution by electrocution in the state of Tennessee. Finally, the Court should enter

any additional relief it deems just and appropriate under the circumstances.

                                        Respectfully submitted,

                                        OFFICE OF THE FEDERAL PUBLIC
                                        DEFENDER FOR THE MIDDLE DISTRICT
                                        OF TENNESSEE

                                        KELLEY J. HENRY, BPR#21113
                                        Supervisory Asst. Federal Public Defender
                                        AMY D. HARWELL, BPR#18691

                                          5

      Case 3:18-cv-01035 Document 14 Filed 10/23/18 Page 5 of 6 PageID #: 450
                                        Asst. Chief, Capital Habeas Unit
                                        RICHARD TENNENT, BPR# 16931
                                        KATHERINE DIX, BPR#022778
                                        JAY O. MARTIN, BPR#18104
                                        810 Broadway, Suite 200
                                        Nashville, TN 37203
                                        Phone: (615) 736-5047
                                        Fax: (615) 736-5265


                                  BY: /s/ Kelley J. Henry
                                      Counsel for Edmond Zagorski


                            CERTIFICATE OF SERIVCE
      I, Kelley J. Henry, hereby certify that a true and correct copy of the foregoing
document was electronically filed and sent to the following via email on this the
23rd day of October, 2018, to:

      Andree Blumstein
      Solicitor General

      Jennifer Smith
      Asst. Solicitor General

      Scott C. Sutherland
      Asst. Attorney General
      P.O. Box 20207
      Nashville, TN 37202-0207


                                        /s/ Kelley J. Henry
                                        Kelley J. Henry
                                        Supervisory Asst. Federal Public Defender




                                          6

   Case 3:18-cv-01035 Document 14 Filed 10/23/18 Page 6 of 6 PageID #: 451
